Citation Nr: 1823257	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric condition other than PTSD.


REPRESENTATION

Veteran represented by:	Brian Epstein, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, reopened the Veteran's previously denied claims for PTSD and an acquired psychiatric condition other than PTSD, and then confirmed and continued the denial.

This matter was most recently before the Board in September 2017, when the Board remanded these issues for additional development. 

The Veteran appeared at a hearing before a Veterans Law Judge in December 2014. A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has had a diagnosis of PTSD at any time during the course of the appeal.

2.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric condition other than PTSD that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection for an acquired psychiatric disorder other than PTSD on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases although not shown in service, may be presumed to have incurred in or aggravated by service if they manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD has unique evidentiary requirements.  It generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV or DSM-5); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  The Veteran's appeal was certified to the Board in January 2014, well before the August 4, 2014 effective date for replacement of the DSM-IV with the DSM-5 in the Schedule for Rating Disabilities.  Hence, the Veteran's disabilities will be evaluated under DSM-IV criteria. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).

PTSD

The Veteran contends that he has PTSD due to a stressor involving a premature detonation of a howitzer shell due to a muzzle plug in the barrel.  The Veteran testified the incident occurred at 29 Palms in 1980 while he was calling out fire missions.  The Veteran reported he was knocked out of his sand mound and was scared by the incident.  The Veteran testified he has since experienced depression, anxiety, and nightmares about muzzle blasts and nearly being crushed by the howitzer.  See December 2014 Hearing.  The Veteran also contends he was subject to an incident military sexual trauma (MST) during active duty service.  See May 2010 Statement in Support of Claim.  Attempts to verify these stressors have been unsuccessful. 

The Board finds that the evidence of record does not support a diagnosis of PTSD and the Veteran is not eligible for service connection for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection may not be granted where there is no present disability shown).

The diagnosis of a psychiatric disability, to include PTSD, is a complex medical question.  The Veteran does not possess education or professional experience in mental healthcare.  The complex question of whether a psychiatric disability, to include PTSD, is present requires expertise in mental health diagnostics.  As the Veteran is not demonstrated to have such expertise, his reports are not competent and have no probative value to show a current psychiatric disability, to include a PTSD diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is required to establish a PTSD diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); 38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV and DSM-5).  Competent medical evidence means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In May 2015, the VA examiner concluded after examining the Veteran that there was inconclusive evidence to support the Veteran's claim of PTSD.  The examiner used the criteria under DSM-5 in reaching this conclusion. 

In addition to the incident with the howitzer, the Veteran has alleged an incident of MST during service.  This issue was addressed in a March 2016 addendum opinion. The examiner opined that it is less likely than not that the claimed in-service MST occurred.  Regarding the Veteran's contention, the examiner noted that the have been consistent concerns by staff providers regarding negative impression management, tendency to "invent" symptoms/problems with clear efforts towards obtaining "disability" or other instrumental goals.  The examiner also noted there is no clear documented history over past 25 years of the Veteran identifying and seeking treatment for a specified MST stressor.  Additionally, according to the examiner, psychometric evidence (2012 and 2015) showed consistent pattern of responding to testing in a manner that invalidated the test results and is most consistently linked to negative impression management concerns.  The examiner concluded that consistent negative impression management concerns secondary to inpatient observations and psychometric testing over past 13 years significantly reduced confidence in the Veteran's self-reports.

Attempts to verify the incidence of MST at 29 Palms in 1980 have been unsuccessful.  The San Bernardino County Sheriff's office was unable to provide any documentation for a sexual assault on the Veteran.  See June 2011 Civilian Police Reports.  Additionally, the Commanding General, Marine Air Ground Task Force Training Command (MAGTFTC), Marine Corps Air Ground Combat Center (MCAGCC), indicated they had no record that the Veteran had filed a report.  See June 2011Third Party Correspondence.  Additionally, the Veteran has been inconsistent on this issue, with the May 2015 VA examiner noting the Veteran did not report any MST during the examination and multiple counselor notes over the prior 10+ years contained no reference of MST.   

In a December 2016 addendum opinion, the examiner applied the DSM-IV criteria and again concluded the Veteran did not meet the criteria for a diagnosis of PTSD.
The examiner noted that during the May 2015 examination, the Veteran did not report a profile of symptoms consistent with the criteria of a PTSD diagnosis under DSM-IV.  The examiner noted that the Veteran did not report symptoms that would satisfy criterion C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness not present before the trauma) and D (persistent symptoms of increased arousal not present before the trauma).  The examiner opined that the Veteran reported atypical symptoms and provided responses on several psychometric tests (two on examination and one prior during inpatient hospitalization at Sheridan, Wyoming three years prior) that yielded invalid results, and documented concerns from prior treatment providers regarding negative impression management.  The examiner concluded that therefore negative impression management was not ruled out and confidence in the Veteran's self-report was considered low.

The October 2017 VA examiner opined that there is insufficient evidence to conclude that the Veteran has PTSD due to his military service.  The examiner noted that while some previous providers and evaluators have considered a diagnosis of PTSD, this diagnosis has not been sustained over the course of the Veteran's treatment.  Hence, the examiner concluded the Veteran does not presently meet the criteria for a PTSD diagnosis.  The examiner concluded that the Veteran's stressor (the howitzer training incident) was unsubstantiated by service records or corroborating statements.  The examiner noted that the Veteran also does not appear to meet the full constellation of symptoms required to meet the other criteria for PTSD.  The examiner noted that the Veteran is currently being treated by VA psychiatrists, who no longer diagnose the Veteran with PTSD, but rather have changed his diagnosis to "Organic Mood Disorder with depressive features," with the examiner citing an October 2017 treatment note. 

An addendum opinion from the VA examiner was sought to clarify the Veteran's prior PTSD diagnoses in his treatment records.  Prior to the May 2015 VA examination, the Veteran was diagnosed with PTSD under the DSM-IV in June 2010, and prior to the December 2016 addendum opinion, the Veteran was diagnosed with PTSD under the DSM-5 in December 2015, and again in November 2016.  See VA 21-2507a Request for Physical Examination. 

In December 2017, the VA examiner clarified these issues in an addendum opinion. The examiner opined that the Veteran does not have a substantiated stressor that fulfills the primary criteria for PTSD (Criterion A) under either DSM-IV or DSM-5.  The examiner concluded that a diagnosis of PTSD is not warranted in because no service-connected stressors meeting the requirements for PTSD could be identified and substantiated.  In regards to the prior diagnoses of PTSD, the examiner concluded they were made in good faith, but noted it appeared from the treatment records that the previous providers accepted the Veteran's history of a stressor at face value.  In doing so, the hurdle to diagnose PTSD was significantly lowered. Because neither the training incident involving the howitzer or MST was able to be verified, the Veteran does not have a substantiated stressor.  Hence, the examiner concluded the previous diagnoses of PTSD were inaccurate and based on faulty information.  The examiner also noted the Veteran's providers are no longer using the diagnosis of PTSD for the Veteran.  The examiner opined that it is common in the field of psychiatry and psychology for diagnoses to change and evolve over time as patterns of symptoms and behavior become more detailed and clarified.  The examiner concluded that given the absence of a current diagnosis of PTSD for the Veteran in the medical record, it appears to the examiner's negative finding for PTSD diagnosis was reconciled with the current medical assessment of the Veteran's VA providers.
The examiner for the May 2015 examination, March 2016 addendum opinion, December 2016 addendum opinion, the October 2017 examination, and the December 2017 addendum opinion, conducted a longitudinal review of the record and provided a medical explanation for why the Veteran's symptoms did not meet the PTSD criteria under either DSM-IV or DSM-5.  The VA examiner's opinion is plausible and consistent with the evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Consequently, the Board considers the VA examiner's medical opinion to be highly probative evidence weighing against a current PTSD diagnosis.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for PTSD is not warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Condition (other than PTSD)

As noted, the Veteran essentially asserts that an acquired psychiatric condition other than PTSD is etiologically related to his active duty service. 

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that an acquired psychiatric disorder is etiologically related to service.  

During the May 2015 VA examination, the examiner noted there is evidence of some intermittent depression struggles, possible personality based disorder and cannabis use disorder.  The examiner concluded that based on current evidence, the Veteran has a diagnosis of an unspecified depressive disorder to incorporate reported post-service adjustment struggles, current treatment, probable personality based issues, and ongoing substance use problems.  Hence, the Veteran meets the first Shedden element for service connection, which requires the existence of a present disability, because he has a present diagnosis of unspecified depressive disorder. 

The second Shedden element requires in-service incurrence or aggravation of a disease or injury.  Notably, service treatment records are absent any treatment, complaints or diagnosis of any psychiatric condition during active duty service. There is no record the Veteran sought psychiatric treatment until many years after active duty service concluded (the first documented psychological treatment was in 1991, and the Veteran's active duty service concluded in 1980).  Hence, the second Shedden element has not been satisfied. 

The third Shedden element requires a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  The May 2015 examiner noted there was no solid evidence to link the Veteran's present psychological diagnosis to any in-service history and therefore the examiner concluded this condition was considered less likely than not related to active duty service.

The October 2017 VA examiner found the Veteran's history and presentation is consistent with a depressive disorder.  The examiner noted the Veteran has a history of depression dating to the 1990s (earliest treatment records for anxiety and depression begin in 1991).  The examiner also noted that the Veteran's psychological condition is now confounded by the diagnosis of a neoplastic growth
(oligoastrocytoma) in his right temporal lobe in 2013.  The examiner concluded that it was not possible to be more specific with regard to the Veteran's depressive disorder diagnosis without resorting to speculation.  The examiner continued that the record does not afford any evidence that the Veteran suffered from a depressive disorder during or immediately following his military service.  Consistent with this conclusion, the examiner found there are no markers of significant psychopathology noted in the Veteran's service treatment records.  The examiner concluded there was insufficient evidence to conclude that the Veteran's depression is related to his military service.  Further, the examiner noted there was a more than ten year gap between the conclusion of the Veteran's active duty service due to asthma and the first documented onset of psychiatric concerns.  Based on this, the examiner concluded it was less likely than not that the Veteran's depressive disorder was developed as a result of his active duty service.  

The October 2017 VA examiner opined that the Veteran's treatment records reveal a consistent pattern of a personality disorder.  A personality disorder is attributed to factors arising in childhood and onset is, by definition, prior to service.  The examiner continued that the symptoms of personality disorders will often be more manifest during times of increased stress; however, there is no evidence that the Veteran's condition was exacerbated by service.  Service connection cannot be granted for a personality disorder, as it is not a disease or injury within the meaning of the law.  Personality disorders are considered congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation and, therefore do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303, 4.9, 4.127.  Service connection can only be granted for additional disability resulting from a mental disorder that is superimposed upon the personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Here, the medical evidence does not show that the Veteran's condition was caused by or worsened by service.  In this regard, the evidence does not support that any additional disability was superimposed upon the Veteran's personality disorder during service.  

There is no medical opinion in the record that contradicts the VA examiner's opinion that there is not a nexus between the Veteran's diagnosed unspecified depressive disorder and active duty service.  Hence, the third Shedden element has not been satisfied.  The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C. § 5107(a) (claimant bears responsibility to support a claim for VA benefits).  

As to the Veteran's belief that his current psychiatric problems are related to his service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation is a medically complex question and, as such, the Veteran is not competent to address etiology in the present case. 

The VA examiner for the May 2015 examination, March 2016 addendum opinion, December 2016 addendum opinion, the October 2017 examination, and the December 2017 addendum opinion, conducted a longitudinal review of the record and provided a medical explanation for why the Veteran's acquired psychiatric condition other than PTSD did not meet the requirements for service connection.  The VA examiner's opinion is plausible and consistent with the evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995). Consequently, the Board considers the VA examiner's medical opinion to be highly probative evidence weighing against a relationship between the Veteran's acquired psychiatric condition other than PTSD and active duty service.  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for PTSD is not warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric condition other than PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


